DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffen et al. (US 9,150,229).
Referring to Claim 1: Steffen discloses a system comprising: 
one or more processors configured to be operably coupled onboard a vehicle system (300) having one or more vehicles (Col. 19, lines 55-60), wherein the one or more processors are further configured to: 
determine an estimated time of arrival of the vehicle system at a first target location (current location, e.g., beginning of approach range 204, hereinafter “204”) (Fig. 2) associated with a forward route of the vehicle system, based at least in part on a current location of the vehicle system and a current speed of the vehicle system (Col. 21, lines 41-48); 
determine a gap time between when the vehicle system leaves the first target location and is estimated to arrive at a second target location (crossing location within island 202, hereinafter “202”) (Fig. 2) based at least in part on a distance between the first target location and the second target location and a design speed, wherein the first target location is located before the second target location on the forward route of the vehicle system (Col. 25, lines 37-57); and 
based at least in part on the estimated time of arrival, a dwell time of the vehicle system at the first target location, the gap time, an allowable speed or acceleration of the vehicle system, and a designated warning time, generate an activation message configured to control at least one device (220, 222, 224) associated with the second target location (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Referring to Claim 2: Steffen discloses a system, wherein the one or more processors are further configured, responsive to when the distance between the first target location (204) and the second target (202) location is too short for the vehicle system, based on the allowable acceleration, to achieve the design speed by when the vehicle (230) reaches the second target location, to reduce the design speed based on the allowable acceleration and the distance between the first target location and the second target location (Col. 18, lines 37-55).

Referring to Claim 3: Steffen discloses a system, wherein the one or more processors are configured to generate the activation message (406) after the vehicle system leaves the first target location (204) (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Referring to Claim 4: Steffen discloses a system, wherein the one or more processors are configured to generate the activation (410, 414) message before the vehicle system leaves the first target location (204) (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Referring to Claims 5 and 14: Steffen discloses a system, wherein the one or more processors are configured to automatically generate the activation message (410) if the vehicle system leaves the first target location (204) at a time when a projected travel time of the vehicle system to arrive at the second target location (202), as a function of the allowable speed or acceleration, is less than the designated warning time (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Referring to Claims 6 and 15: Steffen discloses a system, wherein the one or more processors are configured to generate at least one inhibit message configured to inhibit or prevent, or cause the inhibition or prevention of, activation of the at least one device associated with the second target location (Col. 14, lines 54-59) (Col. 17, lines 56-60).

Referring to Claims 7 and 16: Steffen discloses a system, wherein the one or more processors are configured to generate the inhibit message before the vehicle system arrives at a third target location (504), the third target location located before the first target location (beginning of warning distance 506) and the second target location (570) on the forward route of the vehicle system (Fig. 5) (Col. 24, lines 49 – Col. 25, line 7).

Referring to Claims 8 and 17: Steffen discloses a system, wherein the design speed (“reference speed”) is a design speed associated with the second target location (Col. 22, lines 27-32).

Referring to Claims 11: Steffen discloses a system, wherein the activation message comprises a timestamp (410) that indicates a time at which to activate (412) the device associated with the second target location (Fig. 4) (Col. 22, line 61 – Col. 23, line 2).

Referring to Claim 12: Steffen discloses a system, wherein the second target location (202) is a crossing (208) of where other vehicles may cross (via 206) the forward route of the vehicle system, and the at least one device comprises a notification device (220, 222, 224) located at the crossing (Fig. 2).

Referring to Claim 13: Steffen discloses a system comprising: 
one or more processors configured to be operably coupled onboard a vehicle system (300) having one or more vehicles (Col. 19, lines 55-60), wherein the one or more processors are further configured to: 
determine an estimated time of arrival of a leading edge or lead vehicle of the vehicle system at a first target location (current location, e.g., beginning of approach range 204, hereinafter “204”) (Fig. 2) associated with a forward route of the vehicle system, based at least partially on the current location of the leading edge or lead vehicle of the vehicle system and a current speed of the vehicle system (Col. 21, lines 41-48); 
determine a gap time between when the leading edge or lead vehicle of the vehicle system leaves the first target location and is estimated to arrive at a second target location (crossing location within island 202, hereinafter “202”) (Fig. 2) based at least partially on a distance between the first target location and the second target location and a design speed, wherein the first target location is located before the second target location on the forward route of the vehicle system (Col. 25, lines 37-57); and 
based at least partially on the estimated time of arrival, a dwell time of the leading edge or lead vehicle of the vehicle system at the first target location, the gap time, an allowable acceleration of the vehicle system, and a designated warning time, generate an activation message configured to activate or cause the activation of a function (via 220, 222, 224) associated with the second target location (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Referring to Claim 20: Steffen discloses a system comprising: 
one or more processors configured to be operably coupled onboard a vehicle system (300) having one or more vehicles (Col. 19, lines 55-60), wherein the one or more processors are further configured to: 
determine an estimated time of arrival of the vehicle system at a first target location (current location, e.g., beginning of approach range 204, hereinafter “204”) (Fig. 2) associated with a forward route of the vehicle system (Col. 21, lines 41-48); 
determine a gap time between when the vehicle system leaves the first target location and is estimated to arrive at a second target location (crossing location within island 202, hereinafter “202”) (Fig. 2), wherein the first target location is located before the second target location on the forward route of the vehicle system (Col. 25, lines 37-57); and 
based at least in part on the estimated time of arrival, a dwell time of the vehicle system at the first target location, the gap time, an allowable speed or acceleration of the vehicle system, and a designated warning time, generate an activation message configured to control at least one device (220, 222, 224) associated with the second target location (Fig. 4) (Col. 22, line 1 – Col. 23, line 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fries et al. (US 2014/0346284 A1).
Referring to Claim 10 and 19: Steffen does not specifically teach that the first target location comprises a station stop signal and the second target location comprises a near side of an island crossing. However, Fries teaches systems and methods for management of crossings near stations, wherein the station stop (180) and the crossing (170) constitute target locations for calculating the timing of activation of the crossing warning system (110) (Fig. 1) (Para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Steffen to use a station stop and an island crossing as the respective first and second target locations for generating activation messages, as taught by Fries, in order to provide safer activation of crossings when the vehicle is departing from nearby station stops.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 18, Steffen does not teach that the processors are configured to “based at least partially on the difference between the determined required time of arrival and the determined estimated time of arrival, generate a target speed of the vehicle system,” as recited in claims 9 and 18. While Steffen discloses that an activation message is generated based on compared times (see Fig. 4) (Col. 22, line 1 – Col. 23, line 55), as recited in claim 1, Steffen does not specifically teach generating a target speed based on the difference between the required time of arrival and the estimated time of arrival, as recited in claim 9. Thus, while Steffen can be reasonably interpreted as satisfying the limitation of generating an activation message, as recited in claim 1, Steffen cannot be reasonably interpreted as additionally satisfying the language of claim 9, which depends on claim 1. The Examiner notes that additional comparisons of required time of arrival (“warning time”) and estimated arrival time (“arrival time”) are discussed with regard to Figures 7A and 7B of Steffen, but these comparisons do not generate a new target speed for the vehicle. Such a modification of Steffen would require an improper degree of hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway crossing control systems:
US-20200055532-A1 ; US-20160362123-A1 OR US-20170355388-A1 ; US-10654500-B2 ; US-10457307-B2 ; US-9126609-B2 ; US-9026360-B2 ; and US-8924066-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617